Citation Nr: 0942644	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right wing ilium fracture residuals (a right hip 
disorder).  

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a fractured pelvis, deformity sacroiliac 
articulation with left limitation of function (a left hip 
disorder).  

3.  Entitlement to an evaluation in excess of 40 percent for 
sacrococcygodynia (a disorder of the coccyx).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a right hip disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The Veteran's left hip disability is characterized by 
osteoarthritis with painful motion, flexion in excess of 10 
degrees, and decreased mobility, without evidence of a 
fracture of the surgical femoral neck, nonunion, false or 
flail joint, or ankylosis.

2.  The Veteran's disability of the coccyx is manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, but not by partial or complete removal of the coccyx 
with painful residuals, or evidence of unfavorable ankylosis 
of the entire thoracolumbar spine or the entire spine.

3.  There is no objective evidence of bowel or bladder 
dysfunction or of neurological impairment associated with the 
Veteran's disability of the coccyx and there is no evidence 
that the disability of the coccyx has been productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the prior year.


CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for residuals of a fractured pelvis, 
deformity sacroiliac articulation with left limitation of 
function, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.951, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5010, 5250-55 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for sacrococcygodynia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5298, 5242, 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide 
and; (3) that the claimant is expected to provide.  See 
38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In correspondence issued in October 2007, and October 2008, 
the RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO explained that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  In addition, the October 2007 
notice informed the Veteran of the information and evidence 
needed to establish a disability rating pursuant to the 
Court's holding in Dingess.  Following the October 2008 
notice, subsequent adjudication of the claims on appeal was 
undertaken in a Statement of the Case (SSOC) issued in May 
2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  In sum, the record indicates that the Veteran 
received appropriate notice pursuant to the VCAA.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's post-service treatment records were 
obtained.  The Veteran was afforded a VA examination in 2007 
in connection with the claims currently on appeal and the 
file includes contentions and statements of the Veteran.  
Neither the Veteran nor his representative has argued that 
the 2007 VA examination was inadequate.  In addition, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  

Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran maintains that service-connected disabilities of 
the left hip and coccyx warrant increased evaluations.  
Because these issues involve similar facts and essentially 
the same procedural history, for the sake of economy the 
Board will address the background relating these claimed 
conditions, together.

The evidence indicates that while serving in Austria in 1945, 
the Veteran was injured in a mine explosion resulting in 
fractures of the pelvis, left hip, left leg and coccyx.  A 10 
percent evaluation has been in effect for a disability of the 
coccyx since October 1949; a 30 percent evaluation has been 
in effect for a disability of the left hip since September 
1947.  The Veteran filed increased rating claims for the 
disabilities of the left hip and coccyx in September 2007. 

A VA examination was conducted in October 2007.  The Veteran 
complained of pain in the low back, hip and sacral area, 
progressively getting worse and interfering with his daily 
mobility.  It was noted that the Veteran performed a home 
exercise program every morning, but had trouble sitting for 
more than two minutes.  The report indicated that he did not 
have any bowel or bladder issues.  It was noted that the 
Veteran had not been employed since 1970.

With respect to the spine, posture and gait were normal and 
the Veteran reported that he did not use any assistive 
devices, but was unable to walk more than a few yards.  The 
report reflected that the Veteran did not experience any 
flare-ups or incapacitating episodes of spinal disease.  On 
examination, there was evidence of kyphosis, lumbar 
flattening and scoliosis; there was no evidence listing, 
lordosis, or ankylosis of the cervical or thoracolumbar 
spine.  Objective examination revealed no evidence of: spasm, 
atrophy, guarding, pain on motion, tenderness or weakness of 
either the cervical or thoracic spine.  Range of motion 
testing revealed flexion from 0 to 30 degrees; extension from 
0 to 10 degrees, right and left rotation from 0 to 15 
degrees; and lateral flexion bilaterally from 0 to 15 
degrees, with pain on repetitive motion.  X-ray films of the 
pelvis revealed mild osteoarthritic changes.  Motor 
examination of the hips was 5/5 bilaterally and muscle tone 
was described as normal with no evidence of muscle atrophy.  
Vibratory testing of the upper and lower extremities was 2/2 
bilaterally, with no indication of abnormal sensation.  
Reflex examination of the upper and lower extremities was 
also normal.  Sacrococcygodynia secondary to residuals of a 
pelvic fracture was diagnosed.  The examiner explained that 
this disability had essentially no effect on sedentary daily 
activities and a mild impact on activities including chores 
and exercise.

Examination of the left hip revealed no evidence of 
deformity, giving way, instability, stiffness, weakness or 
incoordination.  There was evidence of pain and decreased 
joint motion speed.  The report stated that there were no 
episodes of dislocation, subluxation or locking or flare-ups 
of joint disease.  The report stated that the Veteran could 
stand for 15 to 30 minutes and was unable to walk more than a 
few yards.  Gait was described as normal.  Left hip 
symptomatology included crepitus, tenderness, and pain on 
rotation.  Range of motion testing revealed flexion from 0 to 
120 degrees; extension from 0 to 20 degrees and abduction 
from 0 to 30 degrees, with evidence of pain on motion.  There 
was no evidence of joint ankylosis, but the report mentioned 
that the right lower extremity was 3 cm shorter than the 
left.  X-ray films of the left hip taken in October 2007 
revealed no bony pathology.  The Veteran was able to cross 
the right leg over the left and toe out more than 15 degrees.  
Bilateral hip osteoarthritis and deformity of the sacroiliac 
articulation were diagnosed.  The examiner explained that 
this had essentially no effect on the Veteran's sedentary 
daily activities and a mild impact on activities including 
chores and exercise.

By rating action of January 2008, an increased rating of 40 
percent was granted for the disorder of the coccyx, effective 
from September 2007.  

The VA examination of the right hip was conducted in April 
2009, which contained essentially no pertinent information 
pertaining to the service-connected conditions of the left 
hip and coccyx.

Analysis

The Veteran maintains that he is entitled to evaluations in 
excess of 30 and 40 percent for his disabilities of the left 
hip and coccyx, respectively.  He states that he has been 
treated for these conditions for the past 60 years, during 
which time they have gotten progressively worse.  He 
explained that his conditions are productive of constant pain 
and stiffness and reported that he has to use a walker or 
wheelchair for mobility.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2009).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service. The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (2009).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2009).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2009).  However, it is possible for a Veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present. 38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

	A.  Left Hip

The Veteran's left hip disability, including residuals of a 
fractured pelvis, is currently assigned a 30 percent 
evaluation under diagnostic code 5010.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint. When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

Normal flexion and extension of the hip ranges from 125 
degrees to zero degrees, and normal abduction of the hip 
ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2009).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.  38 
C.F.R. § 4.71a, DC 5251 (2009).

Diagnostic Code 5252 contemplates limitation of flexion of 
the thigh.  A 10 percent evaluation is warranted when flexion 
is limited to 45 degrees; a 20 percent evaluation is 
warranted when flexion is limited to 30 degrees; a 30 percent 
evaluation is warranted when flexion is limited to 20 
degrees; and a 40 percent evaluation is warranted when 
flexion is limited to 10 degrees.  38 C.F.R. § 4.71, 
Diagnostic Code 5252.

Under DC 5253, a 10 percent evaluation is for assignment when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees.  38 C.F.R. § 4.71, Diagnostic 
Code 5252.

Under DC 5254, flail joint of the hip warrants an 80 percent 
evaluation. 

Under DC 5255, a malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation; malunion of 
the femur with moderate knee or hip disability warrants a 20 
percent evaluation; malunion of the femur with marked knee or 
hip disability warrants a 30 percent evaluation; fracture of 
the surgical neck of the femur, with false neck, warrants a 
60 percent evaluation.  A 60 percent rating is also warranted 
when there is nonunion of the femur, without loose motion, 
where weightbearing is preserved with the aid of a brace; and 
a maximum 80 percent evaluation is assigned when there is 
fracture of the shaft or anatomical neck with nonunion, with 
loose motion (spiral or oblique fracture).  38 C.F.R. 4.71a, 
Diagnostic Code 5255.

The Board must also consider a Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 30 percent for the Veteran's 
degenerative joint disease of the left hip.  In considering 
the applicability of the aforementioned diagnostic codes, the 
Board initially points out that the maximum ratings under 
Diagnostic Codes 5251 and 5253 are 10 and 20 percent, 
respectively, as such those codes do not provide a basis for 
assigning an increased evaluation.  

Diagnostic code 5255 recognizes marked hip disability, for 
which a 30 percent evaluation is warranted, the highest 
rating for malunion of the femur.  For the next higher 
evaluation of 60 percent, the Veteran has not demonstrated 
fracture of the surgical neck of the left femur, with false 
joint, as would warrant a higher percent rating under 
Diagnostic Code 5255.  When evaluated in 2007, X-ray films of 
the left hip revealed no bony abnormality.  In the absence of 
appropriate findings of nonunion or fracture of the femoral 
neck, with false joint, a higher disability rating is not 
warranted.

Evaluation under other criteria for hip disabilities also 
would not result in a higher rating.  The Veteran does not 
have limitation of flexion to 10 degrees, as would warrant a 
40 percent rating under DC 5252.  In fact, when evaluated in 
2007, left hip flexion was measured as 120 degrees, which 
would not even warrant the assignment of a 10 percent 
evaluation under code 5252.  Further, the Board also finds 
that while the Veteran has stated he experiences additional 
pain and functional impairment on a daily basis, no medical 
evidence has documented objective evidence of any additional 
limitation of motion secondary to such factors as weakness, 
incoordination, fatigability, and lack of endurance.  Even 
giving full consideration to the Veteran's complaints of 
functional impairment and pain on motion resulting from his 
left hip osteoarthritis, a disability rating higher than 30 
percent is not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 
and with consideration of the DeLuca factors.  In effect, the 
30 percent currently assigned is largely supported by the 
Veteran's subjective complaints as they relate to the Deluca 
factors.  Thus, a higher rating under the DeLuca factors is 
not warranted.  See DeLuca, supra.  

The Board also observes that evaluation under other 
diagnostic criteria for the hip also would not result in a 
higher rating.  Diagnostic Code 5250 is not for application 
since the evidence does not show ankylosis of the left hip, 
based upon a specific finding made to this effect upon VA 
examination conducted in October 2007, with no contrary 
evidence on file.  38 C.F.R. § 4.71a, Diagnostic Code 5250 
(2009).  Similarly, the medical record does not reflect flail 
joint of the hip, as might warrant a disability rating in 
excess of 30 percent under Diagnostic Code 5254.  
Essentially, as the Veteran has not displayed a level of 
disability in excess of the 30 percent already awarded for 
his left hip disorder at any time during the pendency of this 
appeal, a staged rating is not warranted at any point during 
the pendency of this appeal.  See Hart, supra.

In conclusion, the Board finds the preponderance of the 
evidence of record is against the award of a disability 
rating in excess of 30 percent for the Veteran's left hip 
disability.  As a preponderance of the evidence is against 
the award of an increased rating in excess of 30 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal to this extent.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

	B.  Coccyx

The Veteran's disability of the coccyx was originally rated 
under diagnostic code 5010 and has most recently been rated 
under code 5242.  Essentially, the Veteran's disability of 
the coccyx is being rated as a spinal disability for which a 
40 percent evaluation has been assigned for the entirety of 
the appeal period extending from September 14, 2007.  

Initially, the Board notes that the rating schedule includes 
only one rating code specifically relating to the coccyx.  
Under code 5298 a maximum 10 percent evaluation is assignable 
for partial or complete removal of the coccyx with painful 
residuals.  However, as there is no evidence in this case of 
partial or complete removal of the coccyx, this code does not 
provide the basis for the assignment of a higher and/or 
separate evaluation.  

The rating criteria relating to diagnostic codes 5003 and 
5010 are described above and need not be repeated in this 
section.  

The criteria for evaluation are found in the General Rating 
Formula for Diseases and Injuries of the Spine which applies 
to the following diagnostic codes: vertebral fracture or 
dislocation (DC 5235), sacroiliac injury and weakness (DC 
5236), lumbosacral or cervical strain (DC 5237), spinal 
stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), 
spinal fusion (DC 5241), and degenerative arthritis of the 
spine (DC 5242). 38 C.F.R. § 4.71a (2009).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that a 20 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is assigned for forward flexion of the 
thoracolumbar spine at 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.   A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  

Note 1 following the general rating formula for diseases and 
injuries of the spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note 2 provides that 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 0 to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note 2; see also Plate V.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The combined range of motion range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Under the Diagnostic Code 5243, a 20 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

For purposes of evaluations under diagnostic code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id.  at Note (2).

The currently assigned 40 percent evaluation was granted 
under code 5242, based on evidence of forward spinal flexion 
to 30 degrees or less, as shown upon VA examination of 2007.  

Essentially, in order to warrant a higher evaluation, the 
Veteran's disability must be demonstrably productive of 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  However, none of the evidence 
of record is indicative of that degree of disability.  While 
the Veteran does have significant limitation of motion of the 
spine, there is no indication in any of the medical evidence 
that he suffers from unfavorable ankylosis of either a 
portion of or the entire spine, in fact some motion in both 
flexion and extension was shown on examination conducted in 
2007.

The Board has also considered whether (in essence) an 
increased evaluation is warranted based upon granting a 
separate evaluation for neurological symptomatology, or for 
bowel or bladder impairment, related to the disability of the 
coccyx.  However, there have been no objective findings of 
neurological symptoms upon clinical examination.  In this 
regard, sensory, reflex and motor examinations performed in 
2007 were all normal.  The Board also observes that during 
the appeal period, the Veteran has denied having any 
associated bowel or bladder impairment that would warrant a 
separate evaluation, as documented in the 2007 VA examination 
report.

In the alternative, a higher evaluation could be assigned 
based on evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
However, no such evidence has been presented in this case.  
In fact, the 2007 VA examination report reflected that the 
Veteran did not experience any flare-ups or incapacitating 
episodes of spinal disease, nor have any such episodes been 
documented or reported by the Veteran himself, subsequently.  

The Board must also consider the Veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board accepts that the Veteran 
has functional impairment, pain, and pain on motion as has 
been well documented during his 2007 VA evaluation.  However, 
the 2007 examination report did not reveal any additional 
limitation of motion on repetitive testing and indicated that 
the degree of functional impairment associated with the 
Veteran's disability of the coccyx was mild at worst.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Again, the Board 
has taken note of the fact that the Veteran reports that he 
must use a cushion for comfort due to his disability; 
however, this fact in and of itself does not provide the 
basis for a higher evaluation.  Therefore, the evidence 
reflects that the currently assigned 40 percent evaluation 
adequately contemplates the effects of pain and the degree of 
functional impairment assisted with the disability of the 
coccyx.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995)

The Board notes that the Veteran is competent to report that 
the symptomatology associated with his disability.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(explaining that the Board is obligated to, and fully 
justified in, weighing the credibility of lay evidence); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining 
that a veteran is competent to report that on which he or she 
has personal knowledge).  However, the more probative and 
definitive evidence consists of that prepared by objective 
skilled professionals, and such evidence demonstrates that 
the criteria for an evaluation in excess of 40 percent for a 
disability of the coccyx have not been met.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), the Board has considered 
whether a staged rating is appropriate.  However, in the 
present case, the Veteran's symptoms have remained relatively 
constant throughout the course of the period on appeal and as 
such staged ratings are not warranted.  Therefore, the 
preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 40 percent for a disability of 
the coccyx.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	C.  Extra-Schedular Consideration

When either a claimant or the evidence of record suggests 
that a schedular rating may be inadequate, the Board must 
specifically adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  38 C.F.R. 3.321(b); see 
Barringer v. Peake, 22 Vet. App. 242 (2008); Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  The Board may determine, 
in the first instance, that a Veteran has not presented 
evidence warranting referral for extraschedular 
consideration, provided that it articulates the reasons or 
bases for that determination.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The Court of Appeals for Veterans Claims recently set forth a 
three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate and 
no referral is required.  If, however, the symptoms are not 
adequately contemplated by the rating criteria, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified 
in the regulations as "governing norms."  Id. at 115-16; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  When the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
Id. At 116

In the present case, the Veteran reported his disabilities of 
the left hip and coccyx have progressively worsened.  
However, evaluating the Veteran's symptoms in conjunction 
with the applicable rating criteria reflects that the 
criteria appear adequate to rate the Veteran's complaints and 
symptoms.  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology throughout the 
rating period on appeal.  In fact, the Veteran has not 
alleged and the record does not reflect that he has any 
symptoms which are not contemplated by rating schedule.  
Complaints of pain and functional impairment have also been 
fully considered in conjunction with the Veteran's claims. 

The Board further observes that even if the available 
schedular evaluation for the disabilities are inadequate 
(which they manifestly are not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
treatment of his left hip and coccyx disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to these disabilities; in 
this regard the VA examination report of 2007 indicated that 
the Veteran had not worked since 1970.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.  Significantly, the Veteran never alleged 
during the appeal period that his disabilities have resulted 
in frequent hospitalization or interference with employment.  
In short, there is nothing in the record to indicate that the 
service-connected disabilities at issue cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a fractured pelvis, deformity sacroiliac 
articulation with left limitation of function, is denied.  

Entitlement to an evaluation in excess of 40 percent for 
sacrococcygodynia, is denied.


REMAND

In May 2009, the RO issued a rating decision granting service 
connection for right wing ilium fracture residuals (a right 
hip disorder), for which a 10 percent evaluation was assigned 
effective from July 2006.  In July 2009, VA received a 
statement from the Veteran expressing disagreement with that 
decision and requesting a 30 percent evaluation for the right 
hip disorder.  The Board believes that the July 2009 
statement sufficiently meets the definition of a NOD.  

An NOD is defied as a written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result.  38 C.F.R. § 20.201 (2009).  While 
special wording is not required, the NOD must be in writing 
and in terms that can be reasonably construed as a 
disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the Veteran received by VA in July 2009 was 
timely and clearly expressed dissatisfaction with the initial 
rating assigned for the service-connected right hip disorder, 
hence the statement is tantamount to a timely NOD.  38 C.F.R. 
§ 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2009).  To date, however, the RO has not issued an SOC with 
respect to this claim.  Under these circumstances, the Board 
has no discretion and is obliged to remand this claim to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  However, this claim will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO must provide the Veteran with a 
statement of the case addressing the 
claim of entitlement to an initial 
evaluation in excess of 10 percent for 
right wing ilium fracture residuals (a 
right hip disorder).  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2009).  
If, and only if, the Veteran perfects the 
appeal as to the claim, the case must be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


